Title: General Orders, 21 May 1783
From: Washington, George
To: 


                  
                      
                      Wednesday May 21st 1783
                     Parole Kendal.
                     C. signs Litchfield-- Malden
                  
                  For the day tomorrow Brigr Genl Stark
                   B. Qr Mr 3d Massa. Brige
                  The Jersey Battalion gives the Guards and the 1st York regt the fatigues tomorrow.
                  The Contractors and Sutlers of the Army are not to sell any Rum, or spirituous Liquors to the Troops, unless the person applying therefor produces a written permission, specifying the quantity, and signed by a Commissioned officer.
                  The General thinks it necessary to caution the soldiers against the foolish practice, which he is informed has prevailed in some instances, of disposing of their Notes and securities of pay, at a very great discount, when it is evident the Speculaters on those securities must hereafter obtain the full payment of their nominal value—He also wishes that any instance which shall be discovered of fraud or unfairness in the dealings of Sutlers or Traders might be reported in writing to the Orderly office in order that measures should be taken to remedy all abuses of that kind.
               